Citation Nr: 1819244	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left arm disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to May 1997 and September 2002 to December 2004.  He also had over five years of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an April 2015 hearing at the RO.  A transcript is in the claims file.  

This matter was previously before the Board in August 2015 and August 2017, on which occasions it was remanded for additional development.  It has been returned for additional appellate consideration. 

The record shows that entitlement to service connection for carpal tunnel syndrome of the left arm has already been established.  Therefore, this disability is not included in the current claim for service connection for a left arm disability 


FINDING OF FACT

The preponderance of competent medical opinion holds that there is no causal relationship between the injury sustained by the Veteran during active service and his current complaints relating to his left upper arm and shoulder.


CONCLUSION OF LAW

The criteria for service connection for a left arm disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with complete VCAA notification in February 2010 and April 2010 letters prior to the initial adjudication of his claim.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded a VA examination of his left shoulder, and an opinion that addressed the etiology of this disability was provided by the examiner.  At the request of the Board, an addendum to this opinion was obtained in order to ensure that the Veteran's contentions were fully addressed.  VA treatment records have also been obtained.  The August 2017 remand requested a waiver from the Veteran in order to obtain private medical records.  He did not respond or submit these records himself.  He provided relevant testimony at his hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that he is entitled to service connection for a disability of the left shoulder and upper arm.  He believes that this disability is due to or the result of an injury he sustained while wresting another soldier during training for hand to hand combat.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method, however, may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no objective evidence of arthritis of the left shoulder, and the Veteran does not have a diagnosis of any other left arm disability included in this list.  38 C.F.R. § 3.309.  

In relevant part, 38 U.S.C. 1154 (a) (2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The evidence shows that the Veteran has been provided two VA examinations of his left shoulder.  Although the September 2016 VA examination found only subjective complaints of pain that did not correlate with the physical findings, the first VA examination in June 2010 entered a diagnosis of left shoulder tendonitis.  7/27/2010 C&P Exam, p. 1.  This meets the requirement of a current disability, which is the first criterion needed to establish service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A review of the Veteran's service treatment records is negative for complaints, treatment, or diagnoses regarding an injury to the left shoulder or a disability of the left shoulder or biceps.  However, the Veteran has provided credible testimony describing how he sustained a left shoulder injury during physical training around 2003 or 2004.  He was only treated with Motrin from the company medic, and was discouraged by his chain of command from seeking other medical treatment.  He also provided a statement from a witness to his injury that corroborates his testimony.  3/15/2010 Third Party Correspondence, p. 1.  The second criterion for service connection of evidence of in-service incurrence or aggravation of a disease or injury has also been met.

Therefore, the final criterion that must be established is that of a causal relationship between the Veteran's left arm disability and active service, to include the reported injury.  To determine if there is such a relationship, the Board will review the medical opinions that have addressed the matter. 

The Veteran reports that not long after discharge from service he began to receive treatment for his left shoulder pain from a chiropractor who used manipulations and massage.  He was continuing to receive some treatment as of the date of his hearing.  The Veteran believed that his current symptoms were the result of the injury he sustained in service.  

The evidence includes service treatment records from October 2004 that show the Veteran exercised by swimming twice a week.  12/2/2008 STR-Medical, p. 7.

The Veteran was afforded a February 2009 VA examination of the joints that addressed several claimed disabilities, including left carpal tunnel syndrome.  This examination was negative for any findings pertaining to the left shoulder or bicep.  2/6/2009 VA Examination, p. 1.  

The June 2010 VA examiner notes the Veteran's report of being diagnosed with left triceps strain, which had existed since 2003.  The injury occurred while he was engaged in training and attempted to lift his partner off of him with the left shoulder.  He had felt a sharp, hot pain in the posterior of the left upper arm.  The Veteran said his left shoulder had hurt ever since the injury.  After discharge a private doctor had given him physical therapy for a year.  An X-ray was taken, but the injury was said to have occurred by muscle or ligamentum tear or pull.  Currently, the Veteran said that he was unable to keep up with current work requirements because he was unable to lift certain equipment.  Following examination, the diagnosis was left shoulder tendonitis.  The examiner did not express an opinion as to whether or not the current diagnosis was related to the injury in service.  7/27/2010 C&P Exam, p. 1.  

A January 2012 VA examination for the peripheral nerves notes that the Veteran has normal deep tendon reflexes for the left biceps and triceps.  The sensory examination was also normal.  1/31/2012 VA Examination, p. 17. 

VA treatment records include the report of an X-ray study of the left shoulder conducted in August 2016.  The impression was of normal left shoulder radiographs.  11/23/2016 Capri, p. 236.  

The Veteran was afforded another VA examination of his left shoulder in September 2016.  The claims file was reviewed by the examiner, who summarized the Veteran's contentions.  Following examination, the examiner found that the Veteran did not have any current diagnosis associated with the claimed left shoulder condition.  There was no cuff condition, including instability, dislocation, or labral pathology.  The X-ray study did not show arthritis.  

The examiner opined that it was less likely than not that the Veteran's current left shoulder disability was related to the reported wrestling injury in service.  In support of this opinion, he noted that biceps tendonitis was an inflammation in the main tendon that attaches the top of the biceps to the shoulder.  Continuous or repetitive shoulder actions could cause overuse and result in tendonitis.  The examiner noted that physical examination had found that the Veteran did not have any multi-directional instability.  Ten different tests of the shoulder were said to have been conducted and all were negative for evidence of a shoulder disability.  The Veteran had limited active range of motion but demonstrated lack of effort.  He was able to change two t-shirts without grimacing or expressing discomfort.  The examiner noted that pain was purely subjective, and that pain alone without a diagnosed identifiable underlying malady or condition does not constitute a medical diagnosis or physical impairment.  The examiner opined that the Veteran has a subjective complaint that does not correlate with objective physical findings and the absence of findings on imaging studies.  The examiner noted that the Veteran worked in law enforcement, which was physically demanding, and it was unlikely he would have been able to endure a bad shoulder for as long as he did without seeking definitive medical management.  9/13/2016 C&P Exam, pp. 1, 3.  

The September 2016 examiner provided an addendum to his opinion in October 2017.  The Veteran's statements that he received medical attention for the left shoulder following discharge were noted, but this was reported to have not occurred until 2006.  He was noted to have worked for over ten years as a Deputy Sheriff, and had mentioned that serving in this capacity had caused injury to his left shoulder.  Furthermore, the lay statement that described the Veteran's in-service injury was acknowledged, but the examiner notes that this person did not conduct a physical examination or make a diagnosis.  The lay statement was purely subjective, because it was based on the Veteran's own subjective complaints of pain.  The examiner noted that if an injury did occur in service it could have been something as small as a contusion that would have resolved within a few days to weeks.  He added that the lay statement did not support a finding that the Veteran's injury was severe enough to result in a disability.  10/18/2017 C&P Exam, p. 1.  

After weighing this evidence, the Board must conclude that the September 2016 opinion with the October 2017 addendum is of greater evidentiary value than the Veteran's opinion.  These opinions were obtained after a complete medical examination by a Physician's Assistant.  This medical professional reviewed the Veteran's medical records.  He addressed the Veteran's contentions as well as those found in the lay statement.  He concluded that the Veteran's current left shoulder condition was not related to the injury sustained in service, and he provided extensive reasons and bases in support of his opinion.  

In contrast, there is no evidence that the Veteran has any medical training beyond basic first aid.  He sincerely believes that his current left shoulder complaints are related to the injury in service, and he is competent to describe the symptoms he has experienced over the years.  However, a layman is not normally competent to make a diagnosis of a left shoulder disability, or provide an opinion regarding a relationship between an in-service injury and current complaints of a left shoulder disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent opinion is that of the VA examiner, who has found that there is no causal relationship between the current complaints and service.  The Board must find that the final criterion for service connection has not been met, and must conclude that entitlement to service connection for a left arm disability is not warranted.  


ORDER

Entitlement to service connection for a left arm disability is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


